Citation Nr: 1506004	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  09-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, with a resulting sleep disorder.

2.  Entitlement to service connection for an undiagnosed illness, claimed as "Gulf War Syndrome" manifested by muscle pain, joint pain, fatigue, and a sleep disturbance. 

3.  Entitlement to service connection for a chronic headache disability.

4.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994, including verified service in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran attended a Decision Review Officer (DRO) conference in May 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 BVA hearing.  A copy of the transcript is of record.

With respect to the Veteran's psychiatric claim, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for depression and a separate claim for anxiety, the Board has recharacterized the issue into one claim for an acquired psychiatric disability.  See Id.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The evidence does not establish a nexus between the Veteran's depression and service; the Veteran does not have a diagnosis of any other acquired psychiatric disability. 

2.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran's claimed muscle pain and joint pain have been attributed to known clinical diagnoses of repetitive strain in the elbows and shoulder or a neck disability (arthritis and degenerative disc disease); the Veteran's claimed fatigue has been attributed to a known clinical diagnosis of depression; his sleep disturbances are attributed to known physical problems associated with his shoulder and neck; there is no competent medical evidence linking any of the diagnosed disabilities to service, to include service in the Persian Gulf.  

4.  The Veteran's diagnosed chronic headache disability had its onset in service or is otherwise etiologically related to his active service. 

5.  The evidence of record does not establish a nexus between the Veteran's lung disability and service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, with a resulting sleep disorder was not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).  

2.  A disorder manifested by muscle pain, joint pain, fatigue, and a sleep disturbance were not incurred in or aggravated by service to include as a result of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, a chronic headache disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Acquired Psychiatric Disability

A review of the Veteran's service treatment records reflects no treatment for a psychiatric disability.  The Veteran's March 1994 separation examination noted a normal clinical psychiatric examination.  The Veteran denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort in a report of medical history completed at that time.

These statements, from the Veteran himself, provide highly probative evidence against this claim. 

The Board notes that a May 2014 VA examiner determined that the Veteran had some clinical features of depression including fatigue and lack of interest and isolation.  The Veteran subsequently underwent a June 2014 VA mental health examination where the VA examiner considered the Veteran's complaints of fatigue, depression, anxiety and sleep disturbances.  After considering the Veteran's complaints the VA psychiatrist determined that because there is no sense of loss or limitations imposed by the Veteran's medical problems or due to a life stressor a diagnosis was not appropriate.  The Veteran did not receive a psychiatric diagnosis of any kind. 

Significantly, the June 2014 VA examiner did not diagnose the Veteran with a psychiatric disability after completing a battery of tests associated with a compensation examination for mental disorders, providing highly probative evidence against this claim.  

While the Board has considered the Veteran's complaints of a mental health disability, the June 2014 VA examination provides highly probative evidence against this claim.  While the Board understands that Veteran's concerns, and while the Board does not underestimate his problems he has had, he is not medically qualified to diagnose himself with a mental health disability. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current acquired psychiatric disability upon which to predicate a grant of service connection, there can be no valid claim for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even if the Board were to assume that the Veteran has a diagnosis of depression (as noted in the May 2014 VA examination), the evidence does not indicate that the problem the Veteran has today is connected to service.  

The Board initially considers the Veteran's statements regarding continuity of symptoms of his depression since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Although psychoses is a disease identified under 3.309(a), the Veteran does not have this diagnosis.  As the Veteran has not exhibited a disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Additionally, the service and post-service evidence provide particularly negative evidence against this claim.  The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his presumed depression.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Undiagnosed Illness

The Veteran is claiming service connection for an undiagnosed illness, claimed as "Gulf War Syndrome" manifested by muscle pain, joint pain, fatigue and a sleep disturbance.   

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.

A 'medically unexplained chronic multisymptom illness' contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.'  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Service treatment records reflect that the Veteran sought treatment for left elbow pain in January 1992.  He was diagnosed with a biceps muscle strain. The Veteran sought treatment for pain and swelling in his right knee in November 1992. He was diagnosed with a right knee sprain.  A March 1994 separation examination reflected a normal clinical evaluation of his upper and lower extremities, and his spine and other musculoskeletal system.  The Veteran denied swollen or painful joints, arthritis, rheumatism or bursitis, painful or 'trick' shoulder or elbow, recurrent back pain, 'trick' or locked knee, and frequent trouble sleeping in a March 1994 report of medical history.

Post-service medical records reflect that the Veteran has complained of muscle pain, joint pain and fatigue.  He has additionally complained of pain in his elbow (May 2002 private treatment record) and a sore neck and back (January 2007).  The Veteran has also complained of sleep problems post-service.  

The Veteran was given a VA examination in May 2014 in conjunction with his service connection claim.  The Veteran reported a gradual onset of fatigue beginning maybe in 1994 or 1995.  He reported feeling tired all of the time and that he is not able to sleep well and wakes up due to pain in his shoulder or arm or neck.  He reported pain in the muscles of his shoulders, neck, midback, and shoulders with numbness in his arms and hands and occasionally in his elbows.  He estimated the onset of his joint and muscle pain was 5 years prior.  

The Veteran underwent a thorough physical examination.  The VA examiner determined that the Veteran did not have any evidence of chronic fatigue syndrome.  The VA examiner noted hand numbness. Bilateral elbow tendonitis and shoulder tendonitis were diagnosed.  The VA examiner additionally diagnosed a lumbosacral strain.  A diagnosis of degenerative disc disease and arthritis of the cervical spine was also rendered.

In this regard, it is important to understand that this evidence provides particularly negative evidence against the claims, clearly indicating the problems he has indicated are associated with diagnosed problems that began well after service, or providing general evidence against the claims associated with service. 

The May 2014 VA examiner opined that the Veteran's claimed disability was less likely than not incurred in or caused by service.  She rationalized that muscle/joint pain and fatigue are less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  She noted that medical literature lists muscle tenderness and pain as part of degenerative disc disease of the neck and other neck and back conditions.  The VA examiner stated that the Veteran has joint pain in the elbows and shoulders which are at least as likely due to repetitive strain or related to his neck disability.  She considered that the Veteran endorses fatigue which is at least as likely related to depression.  The VA examiner noted that medical literature indicates fatigue and lack of interest, and isolation as part of the clinical features of depression.

The May 2014 VA examiner noted that the Veteran has degenerative disc disease and arthritis of the cervical spine and tendonitis.  She stated that the condition is a disease with a clear and specific etiology and the disability pattern or diagnosed disease is less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  Supporting references were cited. 

A June 2014 VA mental health examiner noted the Veteran's complaints of having some sleep problems secondary to pain in his shoulder and neck, but concluded that because there was no noted distress due to symptoms or social or occupational impairment a diagnosis was not warranted, providing more evidence against this claim.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for muscle pain, joint pain, fatigue, and sleep disturbances under the presumptive provisions relating to Persian Gulf claims.  To whatever extent the Veteran has at any point suffered from a disability manifested by muscle pain, joint pain, fatigue, or sleep disturbances these symptoms have been ascribed to known clinical diagnoses of bilateral elbow tendonitis, shoulder tendonitis, lumbosacral strain,  degenerative disc disease and arthritis of the cervical spine, a repetitive strain or depression- which precludes service connection under the statutes and regulations that govern claims based upon service in the Persian Gulf.  (Those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.)  Indeed, in this regard, the May 2014 VA examiner specifically found the Veteran's complained-of symptoms to be fully accounted for by his diagnoses (problems that began well after service).  Moreover, the June 2014 mental health VA examiner attributed the Veteran's sleep problems to his physical ailments that are not related to service. 

The Board does not doubt the sincerity of the Veteran's belief that he has muscle pain, joint pain, fatigue, and sleep disturbance issues due to undiagnosed illness related to his service in Southwest Asia.  However, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The May 2014 and June 2014 VA examiners clearly took into account the Veteran's complaints and arrived at medical conclusions contrary to his claims and attributed his claimed symptoms to known clinical diagnoses, which are not qualifying illnesses as defined by 38 C.F.R. § 3.317.  The Board relies on the examining physicians' opinions in this case as they are based on objective evidence, their medical expertise, and the Veteran's assertions.  No other medical opinions on these matters are of record.

In short, the Board finds that the Veteran's symptoms have been fully attributed to clinical diagnoses and are not qualifying chronic disabilities under § 1117.  Therefore, the theory that the Veteran has undiagnosed illnesses or a medically unexplained chronic multi-symptom illness manifested by muscle pain, joint pain, fatigue, or sleep disturbances that are related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim on appeal must be denied under 38 C.F.R. § 3.317.

The Board further notes that, in cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted. 

Although the Veteran has primarily asserted that his muscle pain, joint pain, fatigue, and a sleep disturbance are due to an undiagnosed illness, he has additionally argued that the disorders may be related to service.

As noted above, service treatment records reflect that the Veteran sought treatment for his left elbow pain in January 1992.  He was diagnosed with a biceps muscle strain.  The Veteran sought treatment for pain and swelling in his right knee in November 1992.  He was diagnosed with a right knee sprain.  A March 1994 separation examination reflected a normal clinical evaluation of his upper and lower extremities, and his spine and other musculoskeletal system.  The Veteran denied swollen or painful joints, arthritis, rheumatism or bursitis, painful or 'trick' shoulder or elbow, recurrent back pain, 'trick' or locked knee, and frequent trouble sleeping in a March 1994 report of medical history, providing some evidence against his claim. 

Post-service medical records reflect that the Veteran has complained of muscle pain, joint pain, and fatigue.  He has additionally complained of pain in his elbow (May 2002 private treatment record) and a sore neck and back (January 2007).  The Veteran has complained of sleep problems post-service.  The Veteran has been diagnosed with bilateral elbow tendonitis, shoulder tendonitis, lumbosacral strain, degenerative disc disease and arthritis of the cervical spine, and a repetitive strain.

The Board has also considered the Veteran's statements regarding continuity of symptoms since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  The only disability the Veteran has exhibited that is listed under 3.309 is arthritis of his cervical spine, with respect to all of his other diagnosed disabilities, continuity of symptomatology is simply not applicable.

With respect to his cervical spine arthritis, post-service evidence does not reflect complaints of cervical spine problems for many years after service discharge.  Specifically, treatment records first reflect complaints of cervical spine problems in 2007.  A diagnosis of degenerative changes of the cervical spine was subsequently rendered at his May 2014 VA examination.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his cervical spine until 2007.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for over 10 years after service.  This long period without problems weighs against the claim.  

The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that his upper and lower extremities, and his spine and other musculoskeletal were normal at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of cervical spine problems since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The service and post-service evidence provides particularly negative evidence against this claim. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's in-service complaints of left elbow pain and pain and swelling in his right knee and his currently diagnosed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of muscle pain, joint pain, fatigue, and a sleep disturbance falls, outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




Headaches

The Veteran asserts that he has suffered from chronic headaches since service.  He testified at his December 2014 BVA hearing that he has treated his headaches with over-the-counter medications.  The Veteran's statements regarding his longstanding headache disability have remained consistent throughout the record.  He has been diagnosed with chronic headaches.  See June 2014 VA examination.   

The Board finds that service connection for a headache disability is warranted. Lay testimony is competent to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that headaches are 'observable symptomatology' within the meaning of Layno.  Lay evidence may serve as a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity, such as headaches.

The subjective nature of headaches is clear.  Although a June 2014 VA examiner determined that the Veteran's headaches were less likely than not incurred in or caused by service, the rationale to support this negative opinion was that the Veteran's history of headaches was subjective and there was no documentation of chronic headaches.  Nevertheless, as noted above lay testimony is competent to establish the presence of observable symptomatology such as headaches.   Therefore, based on the Veteran's competent and consistent statements the Board will resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

Accordingly, the Board concludes that a grant of service connection for a headache disability is warranted.

A Lung Disability

The Veteran asserts that he has a current lung disability associated with environmental toxins such as burning fuel he inhaled while serving in the Persian Gulf. 

Service treatment records reflect that the Veteran sought treatment for a non-productive cough in June 1990 and February 1993.  He was treated for an upper respiratory infection (URI) in March 1992, May 1993, and August 1993.  A March 1994 separation examination reflected a normal clinical evaluation of his lungs and chest.  The Veteran denied asthma, shortness of breath, pain or pressure in his chest, or a chronic cough in a report of medical history completed at that time. 

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with an URI (December 2005 private treatment) and a chronic chest infection (February 2008 private treatment).  

The Board has also considered the Veteran's statements regarding continuity of symptoms of his respiratory problems since service.  However, as noted above, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Although active tuberculosis is a disease identified under 3.309(a), the Veteran does not have this diagnosis.  As the Veteran has not exhibited a respiratory disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of his lung disability is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, a VA examiner opined in a June 2014 medical opinion that the Veteran's lung disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted the Veteran's reports of getting frequent URIs from 1994 to 1998.  He reported coughing with phlegm and nasal congestion.  The VA examiner considered the Veteran's reports of now experiencing these infections maybe twice a year and that the last episode had "been awhile."  Critically, the VA examiner determined that there was no URI on physical examination or any pulmonary abnormality on chest X-ray.  This clear medical opinion provides evidence against this claim. 

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the June 2014 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

While the Veteran might sincerely believe that he has a lung disability that is related to his active service, as a lay person he is not competent to relate any current diagnosis of a URI to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

In sum, the Veteran was treated for respiratory issues in service.  While the Veteran has been diagnosed with an URI post-service, the June 2014 VA examiner has competently opined that it is less likely than not that the Veteran's current lung disability is related to his active service.  There is no competent medical opinion of record to the contrary.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a lung disability is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Veteran's claim for service connection for headaches is being granted any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.  

With respect to the Veteran's remaining service connection claims he has not asserted that there is any notice deficiency in this case.  The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his acquired psychiatric claim, undiagnosed illness, and a lung disability claim in May and June 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions regarding the etiology of his claimed undiagnosed illness and the etiology of his lung disability, and why the VA examiner felt that the Veteran did not have an acquired psychiatric disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to his service connection claims for an acquired psychiatric disability, an undiagnosed illness, and a lung disability have been met.  38 C.F.R. § 3.159(c)(4).  

With respect to the etiology of his depression and his diagnosed musculoskeletal disabilities, and if they related to service, the Board notes that VA medical opinions were not obtained.  The Board finds that an additional Remand to obtain such opinions is not warranted. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be 'medically competent' evidence of a current disability, 'medically competent' evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard as this would, contrary to the intent of Congress, result in medical examinations being 'routinely and virtually automatically' provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence of depression or a musculoskeletal disability related to service, is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his disabilities should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional, or the records as a whole, which provide highly probative evidence against these claims.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted with respect to these issues.  

As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide examinations with opinions.  See Waters, 601 F.3d 1274.

Discussion of the Veteran's December 2014 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disability, with a resulting sleep disorder, is denied.

Service connection for an undiagnosed illness, claimed as 'Gulf War Syndrome' manifested by muscle pain, joint pain, fatigue, and a sleep disturbance, is denied. 

Service connection for a chronic headache disability is granted.

Service connection for a lung disability is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


